Appeal by the defendant from a resentence of the County Court, Suffolk County (Weissman, J.), imposed February 28, 1996, the resentence being an indeterminate term of three to six years imprisonment, *365upon his conviction of assault in the second degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The resentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s contention that he was denied the effective assistance of counsel at the trial is not properly before this Court. Alleged errors committed at the trial may not be raised on an appeal from a resentence, regardless of whether or not they were raised on the appeal from the original judgment (see, People v Tatta, 196 AD2d 328, 332; People v Cahill, 190 AD2d 744, 745; People v Ennis, 119 AD2d 689; People v Manino, 90 AD2d 777). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.